DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (4,191,308 – hereinafter Allen) in view of Yuyama et al. (2015/0027286 – hereinafter Yuyama) and Mosconi et al. (US 7,581,658 – hereinafter Mosconi), Christopher et al. (US 2006/0054151– hereinafter Christopher), Jun-ho Kim (US 2005/0230413 – hereinafter Kim) , and Yoshihito Omura (US 9,710,994 – hereinafter Omura).
Re Claims 1, 6, 21, 24:




Mosconi teaches a plurality of elevations (three rib-like members on (10, 210) see Figs. 1 and 4) arranged on a conical top surface (10, 210) of a main body, wherein the elevations (three rib-like members) are oriented radially in relation to the channels, wherein each of the plurality of elevations (three rib-like members) is aligned directly adjacent to a center of one of the plurality of channels and configured to tip a (product)  portion into the channel wherein the width of the elevation (three rib-like members) is less than the width of the adjacent channel (see Figs. 1-7).  (Examiner notes that the members are both shown adjacent a center, and are capable of also being moved to locations where they would be adjacent a center).    Re Claim 24: Mosconi teaches wherein a maximum radial distance between the outer contour of the axial projection (see near axial line of Fig. 2) and a cylindrical outer casing surface is less than two times the circumferential width of at least one channel (6) of a plurality of channels (Examiner notes that Fig. 2 shows that two objects cannot extend fully width-wise from far left side to the outer contour of the axial projection.  Channels which receive the object are sized to accommodate the full width of an object, thus, double the channel 

Christopher teaches a plurality of elevations (se near 74) arranged entirely on a conical top surface (72) of a main body, wherein the elevations are oriented radially in relation to channels, wherein each of the plurality of elevations is fixedly aligned directly adjacent to a center of one of the plurality of channels and configured to tip a (product) into the channel wherein the width of the elevation is less than the width of the adjacent channel (see Fig. 4 – Examiner notes the elevations are adjacent to a center).  

Kim teaches a plurality of projections (311) formed separate from and disposed on (formed on) a main body casing surface, and wherein the sorting mechanism is adapted for different drugs via different projections (see Figs. 1, 6, 8, and 11) (see Figs. 1-13).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Allen with that of Yuyama, Mosconi, Christopher, and Kim to provide a design choice for assisting in orienting product towards a desired location.  Examiner further notes that making things separable in place of one piece, is a design consideration within the skill of the art and that a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.

Omura teaches different drugs with corresponding different projections (see Figs. 3A-4B and 11A-12B).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Allen with that of Yuyama, Mosconi, Christopher, Kim, and Omura to provide a design choice for assisting in orienting product towards a desired location.  

Re Claims 3 and 4:
Allen teaches wherein the axial projection (6) includes a circular bottom surface (both shared with and adjacent 57) (see Fig. 4).

Re Claim 5:
Allen teaches wherein the axial projection (6) has a conical top surface (at 56) (see Fig. 4).

Re Claim 7:
Allen teaches wherein an annular space (at 61) is formed above the plurality of projections (10), the annular space being defined in part by the main body (see Fig. 4).

Claims 10, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Yuyama, Mosconi, and Christopher.
Re Claims 10, 12, 13, and 15:
Allen teaches  a housing (2) having a cylindrical section (51) (see Fig. 4); a sorting mechanism (6) rotatably disposed within the cylindrical section (51) and including a continuous cylindrical outer casing surface and a plurality of projections (64) disposed within the cylindrical outer casing surface; a plurality of channels (10), each channel (10) formed between 


Yuyama teaches an axial projection (28) having an outer contour forming a cylinder (see Fig. 5) the axial projection (28) having a conical top surface (see Fig. 9) (see Figs. 1-39).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Allen with that of Yuyama to provide an alternative projection means as known by one of ordinary skill in the design arts.

Mosconi teaches a plurality of elevations (three rib-like members on (10, 210) see Figs. 1 and 4) arranged on a conical top surface (10, 210) of a main body, wherein the 

.


Claims 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Yuyama, Mosconi, Christopher, and Takahama et al. (US 2016/0251095 – hereinafter Takahama).
Re Claims 16, 19, and 20:
Allen teaches  a housing (2) having a cylindrical section (51) surrounding a receiving space (near 9) for drug portions (see Fig. 4); a sorting mechanism (6) , a plurality of projections (64) formed on the main body casing surface; a plurality of channels (10), each channel (10) formed between the projections (64) and having a circumferential width and a radial depth (see Figs. 4 and 5), the projections (64) further forming projection outer contours (8) which define a cylindrical outer casing surface interrupted by the channels (10); and an axial projection (6) having a height and an outer contour, the axial projection (6) arranged centrally on the conical top surface (57), but fails to teach a bottom surface having a central recess, the housing, and a toothed coupler disposed on a bottom portion of the sorting mechanism, the toothed coupler disposed within the central recess and configured to engage with a drive to rotate the sorting mechanism, forming a cylinder, and a plurality of elevations arranged entirely on the conical top surface of the main body, and wherein the elevations are oriented radially in relation to the channels, wherein each of the plurality of elevations is fixedly aligned directly adjacent to a center of one of the plurality of channels and configured to tip a drug portion into the channel wherein the width of the elevation is less than the width of the adjacent channel, wherein the outer contour of the axial projection has a diameter greater than a greatest diameter of the toothed coupler.





Mosconi teaches a plurality of elevations (three rib-like members on (10, 210) see Figs. 1 and 4) arranged on a conical top surface (10, 210) of a main body, wherein the elevations (three rib-like members) are oriented radially in relation to the channels, wherein each of the plurality of elevations (three rib-like members) is aligned directly adjacent to a center of one of the plurality of channels and configured to tip a (product)  portion into the channel wherein the width of the elevation (three rib-like members) is less than the width of the adjacent channel (see Figs. 1-7).  (Examiner notes that the 

Christopher teaches a plurality of elevations (se near 74) arranged entirely on a conical top surface (72) of a main body, wherein the elevations are oriented radially in relation to channels, wherein each of the plurality of elevations is fixedly aligned directly adjacent to a center of one of the plurality of channels and configured to tip a (product) into the channel, wherein the width of the elevation is less than the width of the adjacent channel (see Fig. 4 – Examiner notes the elevations are adjacent to a center).  

Takahama teaches an alternative toothed coupler (174).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Allen with that of Yuyama, Mosconi, Christopher, and Takahama to provide an alternative coupling means formation which provides a plurality of teeth like structures as a design choice commonly known within the art.

Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Yuyama, Mosconi, Christopher, Kim, and Omura and further in view of Yuyama et al. (5,803,309 – hereinafter Yuyama-309).
Re Claims 29-31:
Allen in view of Yuyama, Mosconi, Christopher, Kim and Omura teaches the device of claim 1, but fails to teach wherein each projection comprises first and second sections having a gap disposed between them, a detent disposed on the cylindrical section of the housing, the detent comprising a detent section disposed over a dispensing opening of the housing, and wherein the detent section extends through a slit of the cylindrical section of the housing and into the gap of one of the plurality of projections that is aligned with the dispensing opening.

Yuyama-309 further in view teaches wherein each projection (12) comprises first and second sections having a gap disposed between them (see Fig. 5).  Re Claim 30: Yuyama-309 teaches a detent (15) disposed on a cylindrical section of a housing, the detent (15) comprising a detent section (17) disposed over a dispensing opening of the housing (see Fig. 5).  Re Claim 31: Yuyama-309 teaches wherein the detent section (17) extends through a slit of the cylindrical section of the housing and into the gap of one of the plurality of projections that is aligned with the dispensing opening (see Figs. 1-9).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Allen in view of Yuyama, Mosconi, Christopher, Kim and Omura with that of Yuyma-309 to provide a design choice for an alternative style dispensing as commonly known within the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651